                     Case 1:20-cv-01675-NONE-JLT Document 14 Filed 03/31/21 Page 1 of 4


                 1 MUSICK, PEELER & GARRETT LLP
                             624 South Grand Avenue, Suite 2000
                 2           Los Angeles, California 90017-3383
                                  Telephone (213) 629-7600
                 3                Facsimile (213) 624-1376

                 4 Lynn A. O’Leary (State Bar No. 110365)
                             l.oleary@musickpeeler,com
                 5 Wayne B. Littlefield (State Bar No. 069132)
                             w.littlefield@musickpeeler.com
                 6 Scott J. Street (State Bar No. 258962)
                             s.street@musickpeeler.com
                 7

                 8 Attorneys for Plaintiff
                     NAUTILUS INSURANCE COMPANY
                 9

             10                                   UNITED STATES DISTRICT COURT
             11                EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION
             12

             13 NAUTILUS INSURANCE                                CASE No. 1:20-cv-01675-NONE-JLT
                     COMPANY, a corporation,
             14                                                   JOINT STIPULATION TO
                                       Plaintiff,                 CONTINUE MANDATORY
             15                                                   SCHEDULING CONFERENCE;
                             vs.                                  ORDER; [PROPOSED] ORDER
             16
                     ELVIA GONZALEZ; GERARDO L.,                  (Doc. 13)
             17
                                       Defendants.
             18

             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
MUSICK, PEELER
& GARRETT LLP        06659.002 1308784.1                                      Case No. 1:20-cv-01675-NONE-JLT
                             JOINT STIPULATION TO CONTINUE MANDATORY SCHEDULING CONFERENCE; ORDER
                     Case 1:20-cv-01675-NONE-JLT Document 14 Filed 03/31/21 Page 2 of 4


                 1           Plaintiff Nautilus Insurance Company (“Plaintiff”) and Defendant Elvia
                 2 Gonzalez, by and through their counsel of record, respectfully submit this Joint

                 3 Stipulation to Continue the Mandatory Scheduling Conference currently set for

                 4 April 27, 2021.

                 5                                         RECITALS
                 6           WHEREAS, Plaintiff filed the operative First Amended Complaint (“FAC”)
                 7 in this case on January 11, 2021 (Dkt. 5);

                 8           WHEREAS, Defendants Elvia Gonzalez and Gerardo L. were both personally
                 9 served with the FAC on February 18;

             10              WHEREAS, on March 22, Plaintiff filed a Request to Clerk for Entry of
             11 Default with respect to Gerardo L. (Dkt. 11) and a Clerk’s Certificate of Entry of

             12 Default was entered on March 22, 2021 (Dkt. 12);

             13              WHEREAS, Defendant Gonzalez’s counsel requested an 28-day extension of
             14 time to respond to the FAC, which Plaintiff agreed to, making Ms. Gonzalez’s

             15 response due on April 7, 2021;

             16              WHEREAS, at the parties’ request, the Court continued the Mandatory
             17 Scheduling Conference that was scheduled for February 23, 2021, to April 27, 2021;

             18              WHEREAS, counsel for Plaintiff and Ms. Gonzalez continue to negotiate to
             19 reach a resolution of this case;

             20              WHEREAS, given Gerardo L.’s default and the ongoing negotiations between
             21 Plaintiff and Ms. Gonzalez, there is good cause to continue the Mandatory

             22 Scheduling Conference by another 60 days to potentially narrow the issues that need

             23 to be discussed at the scheduling conference or resolve this case altogether; and

             24              WHEREAS, McLeod Law Group has been coverage counsel for Defendant
             25 Gonzalez in a related action and to negotiate with Plaintiff but has not been

             26 specifically retained to appear for Ms. Gonzalez in this action and thus it executes
             27 the stipulation below purely in those capacities and not as counsel of record for Ms.

             28 Gonzalez in this action.
MUSICK, PEELER
& GARRETT LLP        06659.002 1308784.1                                      Case No. 1:20-cv-01675-NONE-JLT
                             JOINT STIPULATION TO CONTINUE MANDATORY SCHEDULING CONFERENCE; ORDER
                     Case 1:20-cv-01675-NONE-JLT Document 14 Filed 03/31/21 Page 3 of 4


                 1                                    STIPULATION
                 2        Based on the recitals above, the parties stipulate and agree that the Mandatory
                 3 Scheduling Conference currently set for April 27, 2021, should be continued by at

                 4 least 60 days and they jointly ask the Court to issue an order rescheduling the

                 5 scheduling conference for a date and time that is convenient for the Court.

                 6        IT IS SO STIPULATED AND AGREED.
                 7

                 8 DATED: March 30, 2021                MUSICK, PEELER & GARRETT LLP
                 9

             10                                         By:          /s/ Scott J. Street
             11                                               Scott J. Street
                                                              Attorneys for Plaintiff
             12                                               NAUTILUS INSURANCE COMPANY
             13
                     DATED: March 30, 2021              MCLEOD LAW GROUP
             14

             15
                                                        By:         /s/ John J. McLeod
             16                                               John J. McLeod
             17                                               Attorneys for Defendant
                                                              ELVIA GONZALEZ
             18

             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
MUSICK, PEELER
& GARRETT LLP        .1                                     2              Case No. 1:20-cv-01675-NONE-JLT
                          JOINT STIPULATION TO CONTINUE MANDATORY SCHEDULING CONFERENCE; ORDER
                     Case 1:20-cv-01675-NONE-JLT Document 14 Filed 03/31/21 Page 4 of 4


                 1                                           ORDER
                 2           Having reviewed the foregoing Stipulation, and good cause appearing, the
                 3 Court hereby orders that the Mandatory Scheduling Conference shall be continued

                 4 from April 27, 2021, to June 25, 2021, at 8:30 a.m. before U.S. Magistrate Judge

                 5 Jennifer L. Thurston.

                 6           The Court does not anticipate that it will again continue the scheduling
                 7 conference.

                 8

                 9 IT IS SO ORDERED.

             10         Dated:        March 30, 2021                    _ /s/ Jennifer L. Thurston
             11                                              CHIEF UNITED STATES MAGISTRATE JUDGE

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26
             27

             28
MUSICK, PEELER
& GARRETT LLP        06659.002 1308784.1                                      Case No. 1:20-cv-01675-NONE-JLT
                             JOINT STIPULATION TO CONTINUE MANDATORY SCHEDULING CONFERENCE; ORDER
